Rogosheske, Justice
(concurring specially).
I concur in the result.
However, I do not agree that the protection against arbitrary dismissal afforded by the Veterans Preference Act is inapplicable to a veteran who is employed temporarily for an indefinite term. Notwithstanding any rules or regulations adopted by respondent, that act affords protection to all employees covered1 except to those whose employment *524is for a fixed term or for the performance of a specific, limited task.2 In such cases, the employment status ceases upon expiration of the term or completion of the task for which the employee was hired. If he is dismissed prior thereto, it must be for cause, upon notice, and after hearing. If his employment is neither fixed as to time nor for a specific task, but is indefinite, the long-established policy protects the employee-veteran from arbitrary removal.
Here, the employee was hired for fixed terms. Although the nature of plaintiff’s employment was indeed temporary in the sense that it was not permanent, with its duration subject to the employer’s sole control, the successive agreements between the parties never deviated from a fixed short-term period of not to exceed a specified number of days. Absent an agreement, express or implied, to change his status into one for an indefinite term or one replacing the regular carpenter who had retired, the mere fact that plaintiff continued working beyond the term fixed would not ripen into employment for an indefinite term. I suggest that the trial court determined as a fact, upon sufficient evidence, that the employee’s status was unchanged, even though the words “temporary employee” are used to describe his status. In my opinion, the use of that designation in public employment can be misleading in the application of civil service laws and regulations.

 Unlike the civil service laws and regulations covering state employees, which distinguish between a “permanent employee” and one whose employment is provisional or temporary (see, Minn. St. 43.24, 43.20, 43.21), the Veterans Preference Act makes no such distinction. It reads in pertinent part (Minn. St. 197.46): “No person holding a position by appointment or employment in the state of Minnesota or in the several counties, cities, towns, *524villages, school districts and all other political subdivisions or agencies thereof, who is an honorably discharged veteran, shall be removed from such position or employment except for incompetency or misconduct shown after a hearing, upon due notice, upon stated charges, in writing.”


 State ex rel. Castel v. Village of Chisholm, 173 Minn. 485, 217 N. W. 681.